Citation Nr: 1638136	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 30 percent as of September 1, 2008 for depressive disorder.

3. Entitlement to an initial disability rating in excess of 10 percent as of September 1, 2008 for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2008.  The Veteran is a recipient of the Combat Action Badge.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a December 2014 rating decision by the Appeals Management Center granted an initial compensable rating of 10 percent, effective from September 1, 2008, for hypertension.  As that rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2014, the Board remanded this case and instructed the RO to obtain updated VA treatment records and a VA examination to determine the current severity of his service-connected hypertension.  The Board notes that VA treatment records dated though November 2015 have been associated with the Veteran's claims file.  In addition, the Veteran was afforded a VA examination that occurred in October 2014.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development as to the hypertension claim.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned at a video-conference hearing in September 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of PTSD and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent as of September 1, 2008 for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal of an initial rating is a downstream issue and additional notice under 38 U.S.C.A. § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran received a 38 U.S.C.A. § 5103(a)-compliant notice in June 2009.  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2014 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claim that occurred in September 2009 and October 2014.  The Board has reviewed the examination reports and finds that they are adequate.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim for an increased rating.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for hypertension vascular disease (hypertension and isolated systolic hypertension), and is assigned a 10 percent rating.  This diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board notes that only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to an increased rating claim. 38 C.F.R. § 3.400 (o)(2) (2015).  It also includes evidence dated prior thereto with respect to an increased rating claim and evidence dated prior to a claim resulting in an initial rating if it sheds light on the disability during the period of review.  38 C.F.R. § 4.1 (2015).  The Veteran filed his application for service connection for hypertension within one year of service in June 2009; thus September 1, 2008, the day following separation from active service, has been assigned as the effective date.  38 C.F.R. § 3.400 (b)(2) (2015).

The Veteran's service treatment records (STRs) dated between October 2007 and August 2008 show the following blood pressure readings: 136/82 (October 2007); 122/90 (November 2007); 134/91, 139/83 and 118/78 (December 2007); 135/84 and 108/66 (January 2008); 138/93 (March 2008); 136/86 (May 2008); 101/59 (July 2008); 128/82 and 117/82 (August 2008).  In addition, the April 2008 separation examination noted three blood pressure readings of 119/71, 119/75 and 130/72.

Two private medical records noted a blood pressure reading of 128/71 in December 2008, and 141/89 in May 2009.  A May 2009 VA medical record notes the Veteran was recently diagnosed with hypertension and had been taking medication to treat his condition for the past three weeks.  The VA medical record noted a blood pressure reading of 124/77.

In September 2009 the Veteran underwent a VA examination.  The Veteran reported that he first noticed elevated blood pressure ten to fifteen years ago and that he experienced a lot of headaches.  The hypertension reportedly worsened since its onset and it was noted that the Veteran was on ACE inhibitor medication.  In addition, the examiner noted that the Veteran needed continuous medication to control his hypertension.  During this examination the Veteran's hypertension was manifested by a blood pressure readings of 153/90, 143/88 and 145/95.  The examiner diagnosed the Veteran with hypertension of unknown etiology.  In addition, the examiner found no effects from the Veteran's service-connected hypertension on his occupation or activities of daily living.  

Blood pressure readings noted in November 2009 VA medical records show readings of 142/78, 147/91, 132/100, 152/92, 148/95, 132/89 and 128/76.  In addition, a November 2009 VA medical record notes blood pressure readings taken at home showing systolic blood pressure ranges from 126 to 149, and diastolic blood pressure ranges from 78 to 98.  Further blood pressure readings taken between August 2010 and July 2014 show the following readings: 160/87 and 149/63 (August 2010); 126/85 (November 2010); 147/97 and 143/92 (December 2010); 138/88 and 121/88 (March 2011); 130/70 and 131/82 (April 2011); 136/91, 143/95 and 114/66 (November 2011); 116/74 (March 2012); 122/76 (October 2012); 148/83 and 136/95 (April 2013); 122/60 (July 2014).  In addition, a November 2011 VA medical record noted a home blood pressure reading log showing the lowest recorded blood pressure at 115/78, and the highest at 141/94.

The Veteran underwent another VA examination in October 2014.  The Veteran reported that since his last VA examination in 2009 his blood pressure fluctuated while on three medications.  The Veteran further reported home blood pressure reading averages of 120-130 systolic, and over 100 diastolic.  The blood pressure readings taken during the examination included 126/82, 106/82 and 120/80.  The average blood pressure reading was 117/81.  The examiner found the Veteran's hypertension did not impact his ability to work.  The examiner further noted that the Veteran had a history of diastolic blood pressure elevation to predominantly 100 or more and noted a March 1996 blood pressure reading of 153/100.  Based upon this examination the Appeals Management Center increased the Veteran's initial rating to 10 percent disabling in a December 2014 rating decision.

Statements from the Veteran regarding his hypertension include a January 2010 Notice of Disagreement in which the Veteran reported taking medication two times per day to control his hypertension.  In his January 2012 Substantive Appeal, the Veteran asserted his service-connected hypertension warranted a 10 percent rating due to his daily use of medications needed to control his condition.  During a September 2013 Board video-conference hearing the Veteran testified as to routinely taking blood pressure readings at home.  The Veteran further testified that the average systolic blood pressure reading recorded at home was 138 or 139 with the highest reading recorded at 152, and the average diastolic blood pressure reading between 90 and 95, with the highest recorded at 110.

As the Veteran presently has a 10 percent rating throughout the period on appeal, in order to warrant a higher 20 percent rating the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Based on a review of the evidence the Veteran does not meet the criteria for a higher rating for hypertension. Although the Veteran has been taking blood pressure medication to control his hypertension, he has not at any time been shown to have a diastolic pressure predominately above 110 or a systolic pressure predominately 200 or above.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, to warrant a rating in excess of 10 percent under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2015). 

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  Therefore, the Veteran can assert that his hypertension is worse than currently rated.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran has not asserted that his hypertension is worse than a 10 percent rating disability.  In fact, prior to the December 2014 rating decision that increased his initial noncompensable rating, he argued that he was entitled to a 10 percent rating.  In any event, to the extent that the Veteran asserts that his service-connected hypertension is worse than evaluated, the Board points out that the predominant findings on the STRs, VA clinical examinations and private treatment reports over the years do not establish that he has more severe disability in this respect. 

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 10 percent, and the claim is denied. 3 8 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected hypertension was adequately contemplated by the regular schedule rating criteria.  The Veteran was found to have a history of diastolic pressure predominantly 100 or more and is required to take continuous medication to control his hypertension.  The Veteran is currently rated under 38 C.F.R. § 4.104, DC 7101, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected hypertension.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, is not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 10 percent as of September 1, 2008 for hypertension is denied.


REMAND

In July 2014, the Board remanded the issues of entitlement to service connection for PTSD and increased rating for depressive disorder.  Noting the Veteran's award of the Combat Action Badge, thus conceding the in-service element pursuant to 38 C.F.R. § 3.304(f), the Board remanded the PTSD claim because the medical evidence of record did not provide a firm diagnosis of PTSD although it did suggest such a diagnosis.  Accordingly, the Board remanded the issue in order to obtain a medical nexus opinion regarding the diagnosis and etiology of the Veteran's claimed PTSD.  Regarding the Veteran's service-connected depressive disorder, the Board remanded the increased rating claim as the evidence suggested the disorder had worsened since the last VA examination.  The Remand directives instructed the examiner to determine whether the Veteran currently suffered from PTSD and to specifically discuss the September 2009 VA examination in the context of any negative opinion.  The Remand further instructed the examiner to discuss the severity of the Veteran's depressive disorder and to specify the degree of occupational or social impairment due to the service-connected disorder.

By way of history, the Veteran's STRs show that in September 1998 the Veteran reported memory loss three months after his service in the Persian Gulf.  The Veteran asserted that during conversations he lost track of the topic of conversation and that he could not remember tasks.  The Veteran further reported that the symptoms were present for the past four years and occurred once per month.  

Post-service VA medical records show that in February 2009 the Veteran received a positive PTSD screening evaluation.  The Veteran reported having nightmares, avoiding situations that reminded him of the stressor events, being constantly on guard, watchful, easily startled, and feeling numb and detached from others, activities and his surroundings.  

The Veteran underwent a VA PTSD initial assessment in May 2009.  The Veteran reported problems with irritability, anxiousness, feeling jumpy, difficulty controlling his temper and argumentative over the past few years.  The Veteran was noted to have a subdued mood with a moderate affect and the current level of depression was rated as a four on a scale to ten.  The Veteran's PTSD "checklist-military version score" was 70 suggesting a diagnosis of PTSD.  The "BDI-2" score was 23 indicating a moderate level of depressive symptoms.  A GAF score of 56 was assigned.  The physician found that the Veteran appeared to be experiencing symptoms of PTSD according to the DSM-IV criteria.  The physician further found that according to DSM-IV results the Veteran was experiencing symptoms of depression and that the depression was secondary to his PTSD based on the absence of a mental disorder prior to combat duty and an absence of any family history for mental disorders.

During a September 2009 VA examination, the Veteran reported that he was interested in PTSD Clinical Team (PCT) program services but was unable to participate in treatment due to his contract work in which he traveled for long periods of time.  The Veteran reported the following symptoms: depressed mood, sleep impairment, memory impairment, aggression, and argumentativeness with co-workers.  The examiner found that the Veteran was alert and oriented to time, person and place.  The Veteran's speech rate, rhythm and volume were normal, eye contact appropriate, and thought process linear and goal-oriented.  The examiner noted that the Veteran's affect was blunted and the Veteran described his mood as "regular" but that he sometimes had no motivation.  The examiner did not find evidence of obsessions, compulsions, suicidal ideation, delusions or phobias.  In addition, the Veteran's judgment was deemed "good" with appropriate impulse control; however, the Veteran reported limited frustration tolerance related to occasional homicidal ideation toward "stupid people."  The Veteran received a positive PTSD criterion assessment; however, the examiner did not provide a diagnostic impression or findings as to PTSD.  The examiner did diagnose the Veteran with depressive disorder and provided a GAF score of 65.  Lastly, the examiner found that the Veteran's psychosocial impairment was evidenced in his restricted social network and difficulty in occupational settings due to interpersonal conflicts.

Another September 2009 VA medical record shows the Veteran reported his mood fluctuating between pleasant to angry without any apparent cause.  He reported getting into arguments with others at times but that he was usually able to redirect himself.  The treating physician assigned a GAF score of 56.  In another September 2009 VA medical record the Veteran presented with complaints of decreased energy, apathy, and decreased concentration.  The Veteran reported intermittent explosiveness but denied auditory, visual, tactile, gustatory or olfactory hallucinations.  The physician noted that the Veteran was oriented to person, place, situation and date.  His memory was found to be reasonably intact and his judgement and insight was noted to be fair.  The Veteran was prescribed psychotropic medications to treat his depression.  

A November 2009 VA psychology therapy record noted the Veteran had been doing better in coping with his anger, however, the Veteran also reported that his nightmares had increased in intensity.  A GAF score of 58 was assigned.  The physician noted that the Veteran worked full-time and was not able to get in for regular appointments.  Another November 2009 VA medical record provided a diagnosis of depression likely as a residual of combat stress and the Veteran was prescribed psychotropic medications.  

A January 2010 VA psychology note shows the Veteran complained of problems with memory and nightmares.  The Veteran also reported sleeping four to five hours and being unable to return to sleep once awoken.  The Veteran endorsed hypervigilance and anger.  The physician noted the Veteran became somewhat frustrated during the therapy session, had a constricted range of affect and a subdued mood.  The physician assigned a GAF score of 56.

In the Veteran's January 2010 Notice of Disagreement he asserted being diagnosed with, and receiving treatment for, PTSD at a VA medical center.  The Veteran reported symptoms including panic attacks two to three times per week, memory loss, and problems dealing with co-workers.  In addition, in the Veteran's December 2012 Substantive Appeal he listed the following symptoms: mood swings; irrational anger; panic attacks; trouble with social interactions (family/work); isolation; suspiciousness; lack of motivation; nightmares; and flashbacks.  The Veteran further stated that his problem was really PTSD.

During a September 2013 Board video-conference hearing, the Veteran testified that his symptoms included getting aggressive, losing his temper, and not liking to be around other people.  The Veteran further testified that he was being treated for depression.  In addition, the Veteran reported that he currently took medications for his depression.  

In response to the July 2014 Remand, a VA examination was obtained in November 2014.  Regarding the Veteran's claim for service connection for PTSD, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  This finding was based on a determination that the Veteran was feigning or malingering PTSD symptoms.  The examiner conducted a Structured Inventory of Malingered Symptomatology (SIMS) psychological test and concluded that, based upon the SIMS outcome, most of the Veteran's responses were "felt to be quite questionable as inaccurate."  In addressing the 2009 VA examination indicating the Veteran met the criteria for PTSD, the examiner simply stated that the current diagnosis criteria for PTSD is DSM-V guidelines, not DMS-IV.  The examiner then went on to list the findings from September 2009.

With regard to the PTSD claim, the Board finds the November 2014 VA examination inadequate as it did not discuss the September 2009 VA examination results; thus, this examination is not in compliance with the July 2014 Remand directives.  The Board notes simply pointing out the September 2009 VA examination was conducted using DSM-IV criteria and listing the examiner's findings does not satisfactorily discuss the positive findings found in that report.  Moreover, the examiner also appears to assert that the September 2009 VA examination was invalid because it used DSM-IV criteria, which, although valid at the time of the examination, has since changed to DSM-V.  In any event, the examiner did not provide a discussion of the September 2009 PTSD diagnostic findings per the Remand directive, or explain why the DSM-IV criteria were invalid or inadequate.

Regarding the increased rating claim for depressive disorder, the Board also finds the November 2014 examination inadequate.  The Board further finds the examination report did not comply with the Remand directives.  In response to the Board's Remand directive asking the examiner to adequately specify the degree of occupational or social impairment due to the service-connected disorder, the November 2014 VA examiner wrote "[t]his is not what I do per FAST Letter 13-13.  I comment on the functional impairment caused solely by his service-connected disabilities..."  Thus, the examiner notified the RO that he could not comply with the Remand directive.  However, despite this statement the examiner did include a finding under the report's "Occupational and Social Impairment" section stating the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  As such, the November 2014 examination report appears to contain conflicting information.  Accordingly, the Board finds that the November 2014 VA examination is inadequate for rating purposes.

In sum, with regard to the Veteran's remaining claims on appeal, the Board finds a lack of substantial compliance with the July 2014 Remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  Additionally, the Board finds the November 2014 examination inadequate for adjudicating the remaining claims on appeal.  The VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is necessary to adjudicate these claims.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist who has not previously examined him.  The examiner must determine whether the Veteran currently suffers from PTSD related to his conceded in-service stressor.  The examiner must review the claims file, and note that review in the report.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.

In the context of any negative opinion, the examiner must consider any conflicting medical record including the September 2009 VA examination findings.  A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

With regard to the Veteran's service-connected psychiatric disability, the examiner should determine the current level of such disability and specify the degree of occupational or social impairment due to his service-connected depressive disorder.  Examination findings must be reported to allow for evaluation of depressive disorder under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his depressive disorder.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


